Dissenting Opinion.
Dausman, J.,
dissenting in part.
The concluding part of the foregoing opinion as originally written, has been omitted because it did not meet the approval of my associates. I feel, however, that it is my duty to add a brief statement on my own responsibility.
In the result reached, I heartily concur; but it seems to me that the court has disposed of appellant’s second contention in a manner quite indefensible. The effect *528of the opinion is to hold that the Industrial Board did not err in deciding (constructively) that the manner and method in which Livingston did his work, does not constitute wilful misconduct within the meaning of the seventh provision of §8 of the statute. Acts 1919 p. 158, §8020r Burns’ Supp. 1921. But we do not know why the board’s finding of facts is silent as to that feature. The failure to state its decision on that issue may be a mere inadvertence; or the board may have been of the opinion that it is not authorized to determine what does or does not constitute wilful misconduct within the meaning of the seventh provision of §8, supra. If we assume that the board did actually decide that Livingston is not chargeable with any wilful misconduct, then how is the court to say whether or not the board thereby committed error? • In order that we may determine whether or not Livingston is chargeable with wilful misconduct we must first know what sort of conduct constitutes “other wilful misconduct” within the meaning of the seventh provision of §8, supra. We may determine, within the legitimate province of the court, what the legislature meant by the word “wilful;” for that word has often been considered by the courts. Haskell, etc., Car Co. v. Kay (1918), 69 Ind. App. 545, 119 N. E. 811. But how are we to determine what constitutes misconduct within the legislative intent? By what standard are we to determine what constitutes “other wilful misconduct?” If the Industrial Board had decided that Livingston is guilty of wilful misconduct, on what theory could this court reverse that decision? Exactly what wilful misconduct, other than that stated in the first six specifications in §8, supra, did the legislature intend should be so reprehensible as to deprive a workman and his dependents of the benefits of the compensation law? My candid answer is, I do not know. And that answer should be the answer of *529the court. The expression “any other wilful misconduct” is comprehensive enough to include an unlimited variety of opinions as to what ought to be regarded as sufficient to banish a workman or his dependents from the realm of the compensation law. Is it- wise or safe or allowable, that either the Industrial Board or this court should have the power to say what specific act or succession of acts on the part of a workman shall constitute such misconduct, wrong conduct, misbehaviour, or mismanagement as shall be sufficient to bar compensation, where wilfully done? The Industrial Board is an administrative body under the executive department of the state government, and its duty is to execute the legislative will. This court is, of course, a part of the judicial department; and if the court should attempt to say what specific things shall be embraced within the seventh provision, which is broad and general, it would be engaging in either judicial legislation or judicial jugglery. Any decision on this feature by either the Industrial Board or the court must rest wholly on conjecture. In my opinion the court should hold that the last provision of §8, supra, is unenforceable.
It should be noted, however, that in two cases we came near saying that under the original §8 (Acts 1915 p. 392) wilful disobedience of an order would constitute wilful misconduct; but we did not so decide, for the reason that neither case required a decision on that point. Northern, Ind. Gas, etc., Co. v. Pietzvak (1917), 69 Ind. App. 24, 118 N. E. 132; Peru Basket Co. v. Kuntz (1919), 69 Ind. App. 510, 122 N. E. 349.